The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see page 6, filed December 15, 2020, with respect to 112(f) interpretation and 112(b) rejection have been fully considered and are persuasive.  The objection and rejection of claims 1-3 has been withdrawn. 

Allowable Subject Matter
Claims 1-6 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Hayashi et al. (US 2018/0252017 A1) teaches a vehicle door opening and closing control device includes a sensor, a determining unit, and a controller. When after an output value of the sensor reaches a threshold, a period in which the output value of the sensor exceeds the threshold continues for not less than a fixed time, and then the output value of the sensor falls below the threshold, the determining unit compares a first output value of the sensor before the output value of the sensor exceeds the threshold and a second output value of the sensor after the output value of the sensor falls below the threshold. When both the first output value and the second output value satisfy a predetermined condition, the determining unit determines that a predetermined motion to be detected by the sensor is performed.
Regarding independent claim 1, Hayashi taken either independently or in combination with the prior art of record fails to teach or render obvious the circuitry is configured to selectively open and close the opening-closing body when the opening-closing body is in a stopped state and the capacitance 
Regarding independent claim 3, Hayashi taken either independently or in combination with the prior art of record fails to teach or render obvious the circuitry is further configured to stop the opening-closing body when the opening- closing body is being opened or closed and the capacitance of the sensor electrode remains greater than or equal to the first proximity determination value continuously for a second determination time or longer, the second determination time being shorter than the first determination time in conjunction with the other claim limitations.  
Regarding independent claim 6, Hayashi taken either independently or in combination with the prior art of record fails to teach or render obvious the circuitry is configured to selectively open and close the opening-closing body such that, when the opening-closing body is in a stopped state and the capacitance of the sensor electrode is greater than or equal to a lower threshold and smaller than an upper threshold, the opening-closing body is opened or closed, and when the capacitance of the sensor is smaller than the lower threshold or greater than or equal to the upper threshold, the opening-closing body is not opened or closed in conjunction with the other claim limitations.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668